Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai (10,207,131).
Tsai (Figs. 1-4) shows;
1. A safety device (10) for a wall surface suction-type travel device that is
configured to travel on a wall surface while being suctioned on the wall surface, the safety device comprising:

          a support base (18) to support the extending member so as to allow the extending member to move in an extending direction of the extending member;
          and
        a safety rope (26) to connect the extending member with the wall surface suction-type travel device.
2. The safety device according to claim 1, wherein the extending member is configured to bend only toward the wall surface.
Claim(s) 1, 2, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lara (2008/0251320).
Tsai (Figs. 1-4) shows;
1. A safety device for a wall surface suction-type travel device that is
configured to travel on a wall surface while being suctioned on the wall surface, the safety device comprising:
           an extending member (5) configured to be disposed on the wall surface (15), the extending member being bendable by self weight:
          a support base (1) to support the extending member so as to allow the extending member to move in an extending direction of the extending member;

        a safety rope (14) to connect the extending member with the wall surface suction-type travel device.
2. The safety device according to claim 1, wherein the extending member is configured to bend only toward the wall surface.
5. The safety device according to claim 1, further comprising a draw-out unit (4, 9a, 9b,) that is disposed on the support base to draw the extending member out in the extending direction of the extending member.
9. The safety device according to claim 1, wherein the support base (1) is mobile (by removing (13)).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christie (286,230).
Chrisite shows;
1. A safety device for a wall surface suction-type travel device that is
configured to travel on a wall surface while being suctioned on the wall surface, the safety device comprising:

          a support base (base supporting (C)) to support the extending member so as to allow the extending member to move in an extending direction of the extending member;
          and
        a safety chain (J) to connect the extending member with the wall surface suction-type travel device.
      With respect to the use of a rope rather than the chain (J), the examiner notes that 
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the substituted a conventional rope for the chain (J) of Christie by the substituted use of one known equivalent element for another for its known advantages.      


3. The safety device according to claim 1, wherein the extending member is a cable carrier (note the extendable member carries cable e.g. cable (J)).
5. The safety device according to claim 1, further comprising a draw-out unit (C) that is disposed on the support base to draw the extending member out in the extending direction of the extending member.
  With respect to the base being mobile, as set forth in claim 9, the examiner TAKES OFFICIAL NOTICE that it is conventional to secure a base to the ground by removable anchors/fasteners to allow removal.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the base of Christie with removable fastener, as is conventional, since it would have provided the predictable results of allowing removal of the base.
.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christie (286,230), as applied to claim 1 above, and further in view of Heilskov (4,399,891).
Heilskov teaches the use of a rolling part (11) on a cable configured to roll on a wall surface (13).
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a rolling part to the cable (A) of Christie, as taught by Heilskov, since it would have provided the predictable results of configuring his device to roll on the wall surface.
4. The safety device according to claim 1, further comprising a rolling part being disposed on the extending member and being configured to roll on the wall surface.
(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christie (286,230), as applied to claim 1 above, and further in view of Cheval (6,745,868).
Cheval teaches an adhering unit (1; 40) being attached to a cable member (note Fig.4) and being configured to stick to the wall surface, as set forth in claim 6, and further comprising a controller (switch (104)) to control sticking of the adhering unit to the wall surface, as set forth in claim 7. 
     All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an adhering unit to the cable (A) of Christie, as taught by Cheval, since it would have provided the predictable results of configuring his extending member to stick to the wall surface.


7. The safety device according to claim 6, further comprising a controller to control sticking of the adhering unit to the wall surface. 
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828. The examiner can normally be reached Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 27005616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634